DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 15-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abraham et al (Macromolec. Chem. Phys., 2010).
The reference discloses 1,3,5-benzenetrisamides as nucleating agents for isotactic polypropylene. The reference specifically discloses a compound of formula IIIe, wherein the substituent R is a methylcyclohexyl group (page 175).  The reference also discloses that the polypropylene homopolymer is mixed with .25 wt% of each respective additive, i.e. with each 1,3,5-benzenetrisamide (page 173).  This disclosure anticipates the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al and Chin et al (WO 2008/122525) in combination.
The instant claims further limit the compound of the present invention to compounds wherein the cyclohexyl groups are substituted with branched alkyl groups.  Abraham et al do not teach such compounds; however, Chin et al teach aromatic trisamides, specifically, compounds of formula (IIb), that may have C3-C12 cycloalkyl groups that are substituted by one or more C1-C20 alkyl groups (page 3).  The trisamides taught by Chin et al are also blended with thermoplastic polymers, including polypropylene and copolymers thereof.
In view of the combined reference teachings, it would have been obvious to a person having ordinary skill in the art that the methylcyclohexyl substituent taught by Abraham et al may be substituted with other alkyl and/or branched alkyl cyclohexyl groups, and still be used in a composition with a polypropylene polymer.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIKARL A WITHERSPOON whose telephone number is (571)272-0649. The examiner can normally be reached M-F 9am-9pm IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIKARL A WITHERSPOON/Primary Examiner, Art Unit 1622